Citation Nr: 1116829	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from June 1985 to November 1985 and from February 1991 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  As the Veterans Law Judge who presided at the hearing has since retired, the Veteran was afforded the opportunity for a new hearing before another Veterans Law Judge.  By correspondence in March 2011, the Veteran declined a new hearing.

This case was previously before the Board in April 2008 and in January 2010, when it was remanded for further development.  As a result of the additional development, the claim for a total disability rating is remanded to the RO via the Appeals Management Center in Washington, DC. 

In February 2011, the Veteran's representative raised the claim of service connection for hypertension, which is referred to the RO for appropriate action. 








REMAND

On the claim for a total disability rating, in a rating decision in January 2010, the RO granted service connection for diabetes mellitus.  In a rating decision in October 2010, the RO granted service connection for peripheral neuropathy in the right and left lower extremities and assigned a separate 10 percent rating for each lower extremity and service connection for bilateral cataracts, associated with diabetes mellitus.

A medical opinion on unemployability was last obtained on VA examination in October 2008 before the grant of service connection for diabetes mellitus and bilateral cataracts and peripheral neuropathy of the lower extremities.  As the additional service-connected disabilities must be considered, a VA examination is needed.  

In a rating decision in October 2010, the RO denied a rating higher than 20 percent for diabetes mellitus with bilateral cataracts.   In a statement in January 2011, the Veteran expressed disagreement with the 20 percent rating and argued that a separate rating for cataracts was warranted.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since July 2010. 

2.  Afford the Veteran a VA examination to determine whether the Veteran's service-connected disabilities render her unemployable.  





The VA examiner is asked to consider the service-connected disabilities of bowel obstruction, removal of an ovary, and diabetes mellitus for the period prior to April 12, 2010, with the additional service -connected disabilities, peripheral neuropathy of the right and left lower extremities and bilateral cataracts, after April 12, 2010.  

A copy of the claims file should be provided to the examiner for review.

3.  On completion of the development, adjudicate the claim for a total disability rating.  If the decision remains adverse to the Veteran, then provide her and her representative a supplemental statement of the case and return the case to the Board.

4.  Furnish the Veteran and her representative a statement of the case on the claim for increase for diabetes mellitus and bilateral cataracts.  In order to perfect an appeal of the claim to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


